          Case 2:20-cv-00897-CKD Document 4 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ALEX LAMOTA MARTI,                               No. 2:20-cv-0897 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14       ANTHONY ROSARIO, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the

19   required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),

20   1915(a). Plaintiff will be provided the opportunity either to submit the appropriate affidavit in

21   support of a request to proceed in forma pauperis or to submit the required fees totaling $400.00.

22           In accordance with the above, IT IS HEREBY ORDERED that:

23           1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

25

26
     1
       While plaintiff filed a “notice of intent to pay the filing fee,” the court will give plaintiff the
     opportunity to file a motion to proceed in forma pauperis. ECF No. 2. If leave to file in forma
27   pauperis is granted, plaintiff will still be required to pay the filing fee but will be allowed to pay it
     in installments. Litigants proceeding in forma pauperis are not required to pay the $50.00
28   administrative fee.
                                                           1
         Case 2:20-cv-00897-CKD Document 4 Filed 05/06/20 Page 2 of 2

 1   the required fees in the amount of $400.00; plaintiff’s failure to comply with this order will result

 2   in a recommendation that this action be dismissed; and

 3            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 4   Forma Pauperis By a Prisoner.

 5   Dated: May 6, 2020
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/mart0897.3a(CDCR)


14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
